 Case 4:20-cv-00957-SDJ Document 21 Filed 01/06/21 Page 1 of 1 PageID #: 180




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

THE STATE OF TEXAS, ET AL.               §
                                         §
v.                                       §    CIVIL NO. 4:20-CV-957-SDJ
                                         §
GOOGLE LLC                               §

                                      ORDER
      On December 16, 2020, Plaintiffs filed a Motion for Leave to File Unredacted

Complaint Under Seal. (Dkt. #2). In that motion, Plaintiffs stated that “[t]he sealed

complaint is ready to be filed upon entry of an order granting the relief sought

through this motion.” (Dkt. #2 at 1). The next day, December 17, 2020, the Court

granted the motion and instructed that “Plaintiffs’ unredacted complaint shall be

filed under seal.” (Dkt. #3). To date, however, Plaintiffs have failed to file the

unredacted complaint with the Court.

      .
      Plaintiffs have now submitted their Urgent Motion for an Interim Protective

Order to Provide Defendant’s Outside Attorneys Only with an Unredacted Version of

the Complaint. (Dkt. #17). The motion for protective order references information

that is redacted from the only version of the complaint that has been filed with this

Court.

      It is hereby ORDERED that Plaintiffs must file the unredacted complaint as

described in the Court's December 17, 2020 Order by no later than January 7, 2021.

         So ORDERED and SIGNED this 6th day of January, 2021.




                                                    ____________________________________
                                                    SEAN D. JORDAN
                                                    UNITED STATES DISTRICT JUDGE
